Citation Nr: 0608819	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-25 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a skin disorder, to 
include psoriasis and seborrhea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1968 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2002 and February 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The claims folder was 
subsequently transferred to the RO in St. Petersburg, 
Florida.

The Board notes that the veteran submitted a notice of 
disagreement with the RO's November 2004 denial of service 
connection for hearing loss and tinnitus.  However, he did 
not perfect the appeal after the RO issued a statement of the 
case.  Appellate review is initiated by a notice of 
disagreement and completed substantive appeal after a 
statement of the case has been furnished.  See 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2005).  Therefore, 
these issues are not currently before the Board. 


FINDINGS OF FACT

1.  The veteran is diagnosed as having Type I diabetes 
mellitus.

2.  There is no evidence of diabetes mellitus in service or 
for many years thereafter, and no competent evidence of a 
nexus between the current diagnosis of diabetes mellitus and 
the veteran's period of service from March 1968 to December 
1971.

3.  There is no evidence of a chronic skin disorder in 
service or post-service evidence of continuous treatment for 
a skin disorder, no current diagnosis of a skin disorder 
associated with herbicide exposure, and no competent evidence 
of a nexus between the currently diagnosed skin disorder and 
the veteran's period of service from March 1968 to December 
1971.



CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
established.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).  

2.  Service connection for a skin disorder, to include 
psoriasis and seborrhea, is not established.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including diabetes mellitus, are 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  A veteran who served in Vietnam 
from January 9, 1962 to May 7, 1975 is presumed to have been 
exposed to herbicides, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  Diseases associated with herbicide 
exposure for purposes of the presumption include Type II 
diabetes mellitus, chloracne or other acneform disease 
consistent with chloracne, and porphyria cutanea tarda.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran seeks service connection for diabetes mellitus.  
Private medical evidence shows that the veteran was first 
diagnosed with the disease in October 1985, many years after 
his separation from service.  Therefore, the presumption of 
service connection for chronic disease is not for 
application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).
 
The veteran argues that he has diabetes mellitus as a result 
of exposure to herbicides in service.  The Board finds that 
the veteran is not entitled to service connection on a 
presumptive basis because he is not diagnosed as having Type 
II diabetes mellitus.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).  Private medical records reflect the original 
diagnosis as Type I diabetes mellitus.  Subsequent VA medical 
records disclose a diagnosis of Type II diabetes mellitus.  
However, VA outpatient notes dated in September 2003 indicate 
that the veteran underwent testing to determine which form of 
the disease he had and that such testing confirmed a 
diagnosis of Type I diabetes mellitus.  The Board finds this 
testing must be provided great probative weight and provides 
evidence against this claim.  Type I diabetes mellitus is not 
a disease associated with herbicide exposure for purposes of 
presumptive service connection. Id.    

The Board also finds that service connection must also be 
denied on a direct basis.  That is, there is no evidence of 
diabetes mellitus in service or for many years thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  
Moreover, there is no competent evidence of a nexus between 
the veteran's current diagnosis and his period of active 
service, to include exposure to herbicides therein.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  In fact, only the veteran has alleged that the 
diabetes mellitus is related to service.  However, the 
veteran's personal, lay opinion as to what type of diabetes 
he has and whether the disease is related to service is not 
competent medical evidence required to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.     

The veteran also seeks service connection for a skin 
disorder.  The medical evidence of record does not disclose 
any diagnosis of chloracne or other disorder involving the 
skin deemed associated with herbicide exposure for purposes 
of presumptive service connection.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).

Service medical records reflect treatment for skin complaints 
following contact with chemicals in February 1969 and 
treatment for sunburn in April 1969, before the veteran began 
his period of Vietnam service.  

In June 1970, while in Vietnam, the veteran complained of 
rash, diagnosed as mild folliculitis.  Notes dated in 
November 1971 showed findings of dermatofibromata on the 
chest and right shoulder, for which the veteran declined 
treatment, and of tinea versicolor, to be treated with 
Selsun.  The report of the November 1971 physical examination 
at separation showed normal skin.  On the associated report 
of medical history, the veteran denied a history of skin 
diseases.  This evidence fails to demonstrate a chronic skin 
disorder in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. 494-95.  Overall, the Board finds the service medical 
records provide evidence against this claim. 

In addition, although the veteran alleges continuous skin 
problems since service, the evidence of record does not 
support that assertion.  Specifically, post-service evidence 
does not show any continued problems with skin complaints 
shown in service. Id.  In addition, an April 2001 statement 
from "A.H.," M.D., indicates that the veteran had psoriasis 
since 1986, many years after the veteran's 1971 discharge.  
Such a report provides more evidence against this claim.        

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Recent VA and private medical records reflect a diagnosis and 
treatment for psoriasis.  However, none of the evidence 
provides a link between the psoriasis and the veteran's 
period of service many years ago.  Boyer, 210 F.3d at 1353; 
Maggitt, 202 F.3d at 1375.  The veteran's personal, lay 
opinion that the disorder is related to service, or to 
herbicide exposure in service, is not competent evidence 
required for purposes of granting service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

In conclusion, the Board finds that the evidence for and 
against the claims is not so evenly balanced as to require 
resolution of doubt in the veteran's favor.  38 U.S.C.A. § 
5107(b).  As the preponderance of the evidence is against 
service connection for diabetes mellitus and a skin disorder, 
to include psoriasis and seborrhea, the appeal is denied.   

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in August 2001, as well 
as information provided in the January 2002 and February 2002 
rating decisions and August 2003 statement of the case, the 
RO advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  In addition, the August 2003 statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  The RO 
provided the initial notice in August 2001, before the rating 
decisions on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  Thus, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board acknowledges that, with respect to these issues, 
none of the correspondence discussed above conformed to 
38 C.F.R. § 3.159(b)(1) and asked the veteran to provide any 
evidence in his possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-21.  However, as evidenced by 
the veteran's statements and submissions, he actually knew to 
provide the RO with evidence in support of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005).  
Moreover, neither the veteran nor his representative has made 
any showing or allegation that content of the RO's notice 
resulted in any prejudice to the veteran. Id. at 119. 

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in a notice 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard, supra (where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes above that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
and VA medical records.  The veteran provided the RO with his 
private medical records; he did not authorize VA to obtain 
any private evidence.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that there is no competent 
medical evidence showing or indicating a nexus between 
service and the disorders at issue, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claim.  See 38 C.F.R.  § 3.159 (c)(4) 
(2005).  As service and post-service medical records provide 
no basis to grant these claims, and provide evidence against 
the claims, the Board finds no basis for a VA examination to 
be obtained.

The Board notes that the veteran's April 2004 correspondence 
indicates that he had been awarded disability benefits from 
the Social Security Administration.  VA is generally required 
to obtain any relevant records from the Social Security 
Administration.  Voerth v. West, 13 Vet. App. 117, 121 
(1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  In this 
case, the Board finds that remanding the case to obtain these 
records would not assist the veteran in substantiating his 
claim.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (the 
Court would not require strict adherence to technical 
requirements and impose additional burdens on VA when there 
was no benefit flowing to the claimant).  Specifically, there 
is no indication or allegation that the records associated 
with the recent (July 2004) disability award regard the 
nature and extent of the veteran's disabilities in 2004 would 
include any medical evidence not already contained in the 
claims folder, nor would the record in any way indicate that 
these disabilities are the result of service more than 35 
years ago. 

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      
ORDER

Service connection for diabetes mellitus is denied.

Service connection for a skin disorder, to include psoriasis 
and seborrhea, is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


